
	

114 SRES 206 ATS: Congratulating the Golden State Warriors for winning the 2015 National Basketball Association Championship.
U.S. Senate
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 206
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2015
			Mrs. Boxer (for herself and Mrs. Feinstein) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Golden State Warriors for winning the 2015 National Basketball Association
			 Championship.
	
	
 Whereas, on June 16, 2015, the Golden State Warriors won their second National Basketball Association (referred to in this preamble as the NBA) Championship as a California team by defeating the Cleveland Cavaliers with a score of 105-97 in the sixth game of the NBA Finals;
 Whereas during the 2015 NBA playoffs, the Warriors defeated the New Orleans Pelicans, the Memphis Grizzlies, the Houston Rockets, and the Cleveland Cavaliers en route to the NBA Championship;
 Whereas during the playoffs, the Golden State Warriors twice overcame 2-1 series deficits and, in both series, responded with 3 straight victories to win the series;
 Whereas in the regular season, the Warriors won a league-best 67 games; Whereas all 15 players on the 2014-2015 Warriors roster should be congratulated, including NBA Finals MVP Andre Iguodala, the NBA regular season MVP Stephen Curry, as well as, Leandro Barbosa, Harrison Barnes, Andrew Bogut, Festus Ezeli, Draymond Green, Justin Holiday, Ognjen Kuzmic, David Lee, Shaun Livingston, James Michael McAdoo, Brandon Rush, Marreesse Speights, and Klay Thompson;
 Whereas first-year coach, Steve Kerr, did a tremendous job leading the Warriors to the NBA Title and, through his coaching, built a team that is the best in the NBA; and
 Whereas the fans of the Warriors have been ever-loyal in their support of the team, waiting 40 years for their second NBA title, but can now again call their team a champion: Now, therefore, be it
		
	
 That the Senate— (1)congratulates the Golden State Warriors for winning the 2015 National Basketball Association Championship because of their selfless teamwork;
 (2)recognizes the achievements of all the players, coaches, and staff who contributed to the 2014-2015 season; and
 (3)celebrates the unique contributions of the Warriors fan base, who, through its unremitting and vocal support of the Warriors came to be known as Dub Nation.
			
